Citation Nr: 1445686	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for the residuals of rheumatic fever.

2.  Whether new and material evidence has been received with respect to a claim of service connection for Prinzmetal's angina.

3.  Entitlement to service connection for a breathing disorder, to include as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in September 2013, at which time a previously denied claim of service connection for a breathing disorder, to include as secondary to asbestos exposure, was reopened and then remanded for additional development.  The remaining two issues were also remanded, and a determination as to whether new and material evidence had been received to reopen these two issues was deferred until after the additional development was completed.  

The appeals were returned to the Board in April 2014, at which time they were again remanded in order to obtain private treatment records or to ensure that the records were unobtainable.  The appeals have now been returned to the Board for additional review.  Regrettably, the Board will once again find that a remand is required in order to complete the previously requested development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has submitted new and material evidence to reopen his claim of service connection for the residuals of rheumatic fever.  He argues that his residuals include a heart disability.  He further contends that he has submitted new and material evidence to reopen his claim of service connection for Prinzmetal's angina, which he also believes may be the result of rheumatic fever.  

The September 2013 remand requested that an attempt be made to obtain records pertaining to a coronary artery bypass graft at Renown Hospital in Reno, Nevada, in March 2008 and treatment for bradycardia at private facilities that included Banner Churchill Hospital.  Any attempts to obtain records were to be documented in the claims folder, and negative replies were to be placed in the record.  

The April 2014 remand found that it was impossible for the Board to determine whether the development requested had been completed based on the documents contained in VBMS.  Although the final page of an authorization form signed by the Veteran was placed in the record, as well as records from Renown Hospital in Reno, Nevada, there were no records from Banner Hospital, and no indication that Banner Hospital had ever been contacted.  As only the final page of the authorization form had been scanned into VBMS, the Board was unable to determine if the Veteran failed to provide authorization or if he provided authorization that was not acted upon.  

The April remand requested that the Veteran be contacted in order to identify and provide all private treatment sources for his claimed disabilities, with a particular emphasis on obtaining the records from Banner Churchill Hospital.  Any attempts to obtain the records were to be documented, including negative replies or failures to respond by either the Veteran or a private facility.  The Veteran was to be reminded that it was ultimately his responsibility to submit records from private facilities.  

The record shows that the Veteran was contacted by letter in April 2014.  He was reminded that it was ultimately his responsibility to submit records from private facilities.  He was asked to submit records from Banner Churchill Hospital.  He was also provided a VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain the records on his behalf.  The Veteran's representative responded with an April 2014 letter of their own indicating the that the treatment received at Banner Churchill Hospital in Fallon, Nevada, on April 16, 2008 was authorized through fee basis, and that these records are now at the VAMC in Reno, Nevada.  The Veteran requested that these records be obtained and placed in the record.  The Board observes that although the representative refers to this treatment as being fee basis, it is more likely that this was VA authorized private medical care. 

Shortly thereafter, a supplemental statement of the case was issued in April 2014.  The only two items of evidence listed included the April 2014 development letter, and "VA Treatment records, February 2008, through August 15, 2014."  The reasons and bases section notes that the Veteran was sent the April 2014 letter, and then states that no evidence had been received that warrants a change in the previous decisions.  No further description or documentation of the development attempts was provided, and no additional documentation has been scanned into VMBS or Virtual VA.  

The Board has reviewed the VA treatment records dated from February 2008 to August 2014.  They contain duplicate copies of April 2008 VA treatment records noting the Veteran was being transferred to Banner Hospital, which were previously considered by the November 2012 rating decision on appeal.  However, they do not contain records from Banner Hospital.  Furthermore, there is no copy of the record request in VBMS to confirm that records from Banner Hospital were specifically requested from the Reno, Nevada, VAMC, and no statement or memorandum indicating that the records are not available or do not exist. 

The previous remand specifically requested that documentation of all record requests and replies be scanned into VBMS.  Without this information, the Board cannot confirm that the requested development was completed.  Furthermore, even if those records were specifically requested but found not to be located at the Reno VAMC, there is no indication that the Veteran was informed that he was mistaken in his belief that the records from Banner Hospital were at the Reno VAMC.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Board finds that once again, an attempt must be made to either obtain the records from Banner Hospital from the Reno VAMC, or to verify that there are no records from Banner Hospital at that location.  If it is determined that the Reno VAMC does not have records from Banner Hospital, the Veteran must be notified of this fact, and once again be provided an opportunity to either submit these records or provide authorization for VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Reno, Nevada, VAMC and request any records in their possession regarding treatment for the Veteran at Banner Churchill Hospital, particularly in April 2008.  If these records are not located at this VAMC, a memorandum or other documentation to this effect must be placed in the record.  

2.  If records from Banner Churchill Hospital are not in the possession of the Reno, Nevada, VAMC, the Veteran must be notified.  The Veteran should be provided an additional opportunity to submit these records, or to provide authorization from VA to obtain these records on his behalf.  

3.  In regards to the above, all authorization forms, memorandums, development letters, record requests, and responses must be scanned in their entirety and placed in the record (VBMS or Virtual VA).  

4.  If, and only if, any additional records are obtained, please make the evidentiary record available to the examiner who completed the November 2013 addendums to the July 2012 examinations. 

The examiner should again review the additional records and comment as to whether or not they result in any change in the opinion that the Veteran does not have any current disability due to rheumatic fever and that a heart disability and Prinzmetal's angina are not due to active service.  Furthermore, if the additional records include any treatment or other information potentially pertinent to the claimed respiratory disability (such as a chest x-ray), the examiner should discuss these records and comment as to whether or not they result in any change in the opinion that the Veteran does not have a current breathing problem, to include as due to asbestos exposure. 

For any current diagnosis, the examiner must indicate whether it is as likely as not that it is due to asbestos exposure, and, if not, whether it is as likely as not it was otherwise due to active service.  If the November 2013 examiner is not available, the evidentiary record must be provided to another examiner who is at least equally qualified in order to obtain the requested opinions. 

An additional examination is not required unless it is deemed necessary by the examiner.  The reasons and bases for all opinions should be provided. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



